internal_revenue_service department of the treasury weti dollar_figureh ae vil so q0-00 employer_identification_number 7b identification_number washington d c telephone number d- oo contact person date ‘t- aug m requests rulings on the tax effects of its proposed transaction under sec_501 sec_509 and sec_511 thorough of the internal revenue-code statement of facts m operates rehabilitation facilities offering many highly specialized programs and services for children and adults suffering a traumatic brain injury stroke spinal cord injury or other injuries and illness more than operates an assisted living facility providing housing for people who have severe disabilities m provides health education activities and programs to support the community m provides health care services regardless of race creed sex national origin handicap and age m offers free care and or subsidized care and care provided to persons covered by all governmental programs students from _ colleges and universities train at m m also description of c m plans to develop a medically based clinically integrated comprehensive health center referred to herein as c m states c will serve its charitable purpose of improving the health as follows by providing various rehabilitation services to m's patients offering medically and non- medically supervised comprehensive exercise programs to members of c and providing prevention services and comprehensive educational programs to members and non-members in the community m states its general charity care policy will be used to assure the c is available to all persons in its community c’s charity care policy will cover the following strength and resistance training cardiovascular fitness multipurpose gymnasium group fitness nutritional counseling stress management indoor lap swimming pool warm water therapy pool locker room facilities cardiac rehab nursing station and telemetry station c will have conference rooms for education a snack bar exercise apparel shop and administrative support areas all which are operated solely for the convenience of m’s rehab patients c’s employees and c’s members utilizing the facilities and services of c c will be attached to a medical office building mob owned by m c and the mob will be functionally and physically separate components of a single structure building m will not lease or charge c for its usage of the space in the building is approximately the proposed size of the building - square feet for c and square feet consisting of approximately square feet for the mob c’s portion of the building is proposed to be financed with qualified sec_501 bonds as defined in sec_145 of the code no portion of the mob will be financed with qualified c bonds an independent party or parties-will own and manage the mob uses of the facility in general utilization of c will consist of three segments of the community m's current rehabilitation patients former m rehabilitation patients and members from the general_public and m's employees c states its hours of operation are intended to make the facilities available to the vast majority of the community on a daily basis m will utilize c for various programs such as outpatient cardiac rehabilitation arthritis rehabilitation women's health orthopedic injury sports medicine sports enhancement therapeutically- supervised obesity reduction and injury prevention c states in this régard c is an extension of and is integrated into m's continuum of care all members of c will receive extensive health screening and risk assessment by health professionals as well as supervised exercise programs tailored to individual health needs c will also perform research studies integrating m's research institute and its state-of- the-art motion analysis technology c will analyze movement patterns and motor control of individuals to assess gait improve rehabilitation techniques or improve biomechanics if an square feet of classroom space to support the hospital's current community m will offer education and outreach services in its education center c will support the activities of m's support groups community education and other outreach programs c will include approximately education programs and newly developed courses formulated to target special needs populations in some case c’s educational programs will be free to the general_public educational program involves a substantial cost a nominal fee may be charged but that fee will be subject_to c’s charity care policy demographic survey accessibility to the community in m hired a professional consulting firm to conduct a thorough demographic analysis of m’s community to measure among other things whether c is affordable to a broad segment of the community the analysis concluded the community would support a medically-based fitness and wellness center it would be both accessible and affordable to a broad segment of the community and approximately minute drive to the facility the study also analyzed households in the community to determine average household_income of the community would have a__- in addition to the above discussed charity care policy c states as a result of the survey membership rates will be set at a level to assure affordability to the average household in the community and m plans to update its survey periodically to assure rates remain at affordable levels several options will be available for those individuals who cannot afford to pay the regular membership fees those having a medical need with decreased means will be allowed to enter into a transition program giving them access to c via an educational program or clinical integration supervised by an exercise physiologist physical therapist or other healthcare professional for a reduced price another option includes a reserve being set_aside for scholarships and become proactive in health and wellness other options include making c accessible to special populations including disadvantaged youth the disabled and the elderly for no charge or only a nominal charge and to waive initiation fees for rehab patients who become members of c these scholarships allow individuals with decreased means the ability to join c rulings requested m’s operation of c contributes importantly and substantially to the accomplishment of m’s sec_501 exempt purposes m will continue to be recognized as exempt under sec_501 of the code m will continue to be described in sec_509 and sec_170 of the code m’s operation of c is not an unrelated_trade_or_business under sec_513 of the code and income derived from c’s operation will not be subject_to the tax on unrelated_business_income_tax under sec_51 a m’s operation of c will not result in debt-financed_property under sec_514 of the code law sec_501 of the code describes in pertinent part organizations organized and operated exclusively for charitable educational or scientific purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides the term charitable is used in sec_501 of the code in its generally accepted legal sense in the law of charity the promotion of health is considered to be a charitable purpose see restatement second of trusts sec_368 sec_372 iv scott on trusts sec_368 sec_372 3rd ed revrul_69_545 1969_2_cb_117 provides that a nonprofit organization whose purpose and activity are providing hospital care is promoting health and it may therefore qualify as organized and operated in furtherance of a charitable purpose if it meets the other requirements of sec_501 of the code revrul_59_310 1959_2_cb_146 holds a nonprofit corporation organized for the purpose of establishing maintaining and operating a public swimming pool playground and other recreational facilities for the children and other residents of a community is exempt from federal_income_tax under sec_50i c of the code the organization operates in a community consisting principally of low-income groups who are unable to pay the cost of privately sponsored recreation facilities the income derived from charges for admission to the pool was minor in amount revrul_59_310 also discussed the case of isabel 21_tc_55 nonacq 1955_1_cb_8 withdrawn and acq substituted therefore 1959_2_cb_6 the tax_court held that an organization operating a public beach playground and bathing facility was charitable within the meaning of sec_50i c of the code the revenue_ruling acquiesced in the court case but only under the limited facts presented which included the fact that no fees were charged to use the facilities however it emphasized that every organization dedicated solely to the promotion of social welfare should not be classified as charitable in that case revrul_67_325 i967-2 c b holds an organization which provides recreational facilities without charge to the residents of a township is not organized and operated exclusively for charitable purposes where the basis for charitable qualification is dedication of the facilities involved to community use and the use of the facilities is restricted to less than the entire community on the basis of race this revenue_ruling indicated that the basis for recognizing organizations which provided recreational facilities to the community were exempt under sec_50i c because they tend to lessen the burdens of government revrul_79_360 1979_2_cb_237 holds that the operation of health club facilities in a commercial manner by an organization exempt from tax under sec_50i c of the code constitutes unrelated_trade_or_business under sec_513 in this revenue_ruling the organization had recreational facilities used in its general physical fitness programs these facilities include a track gymnasium swimming pool and courts for racquetball handball and squash members use these facilities as often as they wish and at a nominal fee however the organization also organized a health club program that its members could join for an advance annual fee sufficiently high to restrict participation to a limited number of the members of the community the annual fee is comparable to fees charged by similar local commercial health clubs the advance annual fee is in addition to the nominal annual dues for membership in the organization in addition those who were not health club members paid admission fees comparable to fees charged by similar local commercial health club facilities the service concluded the health club program did not have a causal relationship with the achievement of the organization's exempt purposes and the income generated by the program was unrelated_business_taxable_income within the meaning of sec_513 of the code sec_509 of the code provides the term private_foundation means an organization described in sec_501 other than one described in sec_509 or sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 of the code other than an organization described in sec_170 other than in clauses vii and viii organizations described in sec_170 of the code include organizations whose principal purpose is the provision of medical or hospital care sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_50i c sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions computed with the modifications listed in sec_512 sec_512 of the code provides generally that rents_from_real_property and its incidental related personal_property are not unrelated_business_income unless the property is debt-financed under sec_514 of the code debt-financed_property does not include any property substantially related to the exercise or performance by such organization of its charitable functions sec_512 of the code requires that notwithstanding paragraphs or the net_income realized with respect to debt-financed_property must be included in unrelated_business_taxable_income sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of business activities has a causal sec_513 of the code provides in part that the term unrelated_trade_or_business does not include any trade_or_business which is carried on in the case of an organization described in sec_501 by the organization primarily for the convenience of its employees relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation states that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_514 of the code provides that income from debt-financed_property that is not related to the organization's exempt_function is included as unrelated_business_taxable_income sec_514 of the code defines debt-financed_property as any property which is held to produce income with respect to which there is acquisition_indebtedness sec_514 provides in part that acquisition_indebtedness means the unpaid amount of the indebtedness incurred by an organization in acquiring or improving the property sec_514 of the code provides that any property all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by the organization of its charitable purpose will not be included in the term debt- financed property analysis an exempt_organization operating a fitness center may be charitable on the grounds it promotes health the charitable purpose of promoting the health of a community is a basis for tax-exempt status under sec_501 of the code see revrul_69_545 supra recreational facilities to the general_public can be an exempt_purpose under sec_501 of the code as long as the facilities are available to a broad segment of the community similarly in order to be exempt from unrelated_business_income_tax under sec_511 a fitness center conducted as an activity of an exempt_organization must benefit a significant segment of the population also providing c’s provision of rehabilitative services to m’s patients who have for example undergone orthopedic surgery is an exempt activity by rehabilitating patients in accordance with treatment plans prescribed by physicians and hospital personnel m's exempt_purpose of providing for the health care needs of the community is served through c further c uses m’s charity care policy to m’s use of c for health improvement and recreation of c’s members can be related to m’s further charitable purpose of providing community recreational facilities only if the fees charged are affordable to the community served see revrul_79_360 supra m's charitable purpose is demonstrated by the fact fees charged for memberships are affordable to a broad cross- section of the residents of the community m conducted a survey to determine if its fees allow for all segments of its community to participate c’s fee structure was based on the survey in addition the survey will be updated with any new information used to adjust c’s fees to assure all income levels in the community use the facility ensure c’s availability to everyone in the community c also offers scholarships and accessibility for no charge or a nominal fee to special populations including disadvantaged youth the disabled and the elderly another significant charitable activity of m and c is the provision of extensive community education and prevention programs including an array of free or reduced cost programs conducted by m and c that benefit the community programs can be accessed by the community without membership in c and are free of charge however if fees are charged they are reasonable and scholarships are offered for the financially needy under these circumstances the operation of c furthers m’s exempt_purpose under sec_501 of the code further m’s primary charitable activities will not change as a result of c so m will continue to be described in sec_509 and sec_170 of the code many of these the facts submitted indicate m’s employees are members of c the use of an exempt fitness center by its own employees or employees of an affiliated entity is excepted from unrelated_trade_or_business under the convenience exception contained in sec_513 of the code lastly m’s operation of c will not result in debt-financed_property under sec_514 of the code because c’s use of its portion of the building is substantially related to m's exempt purposes and there is no rental income received by m for c’s use of the building conclusion we rule as follows m's operation of c contributes importantly and substantially to the accomplishment of m's sec_501 exempt purposes m will continue to be recognized as exempt under sec_501 of the code m will continue to be described in sec_509 and sec_170 of the code m's operation of c is not an unrelated_trade_or_business under sec_513 of the code and income derived from c’s operation will not be subject_to the tax on unrelated_business_income_tax under sec_51 a m's operation of c will not result in debt-financed_property under sec_514 of the code this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described sec_6110 of the these rulings are directed only to the organization requesting them code provides they may not be used or cited by others as precedent please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely is michael seto manager exempt_organizations technical group
